Opinion issued December 17, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00556-CV
____________

G.V. FLORES INVESTMENTS, L.L.C. A TEXAS LIMITED LIABILITY
COMPANY AND GARY FLORES, INDIVIDUALLY, Appellants

V.

AUTOCHECK FRANCHISING SYSTEMS, INC., Appellee




On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2008-11009




MEMORANDUM  OPINION
          Appellant has filed a motion to dismiss the appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, we 
grant the motion and dismiss the appeal Tex. R. App. P. 42.1(a)(1).
          We overrule all other pending motions as moot .  We direct the Clerk to issue
mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.